Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed radial slits of claim 4 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The abstract of the disclosure is objected to because “the live sample” in line 4 lacks antecedent basis. Correction is required.  See MPEP § 608.01(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. In claim 1, line 4 and claim 8, line 10, the recitation “secured at one end” is indefinite, as no antecedent such as the assemblies or faces are sufficiently defined so as to distinguish any “ends”. 
In claim 1, lines 6 and 10, “the live sample” lacks singular antecedent basis, as only plural samples are inferred in the preamble. In lines 6-7 and 13, “a closed position” is indefinite that such is not double recitation of the “closed position” of line 5.   
In claim 2, line 2, claim 5, line 2, claim 6, line 4, claim 14, lines 2-3,  claim 15 line 2 and claim 19, line 4, applicant shifts between singular and plural references to “live sample(s)” that are inconsistent with antecedent basis.  
	In claim 2, line 2, “and/or” is indefinite due to the use of the slash, and the phrasing should be --from at least one of moving and tipping over when…--. See claim 15, line 2 for the same issue.  
	In claim 5, line 1, “the third surface” lacks antecedent basis. See also claim 18, line 1. 

In claim 7, line 2, “corrugated type” is indefinite what delimits the scope of “type” as opposed to simply corrugated. See claim 11, line 2, for the same indefiniteness. 
In claim 8, lines 13 and 19, “a closed position” is indefinite that such is not double recitation of the “closed position” of line 11.   
In claim 14, line 2, “leave” should be --leaves--. 
In claim 20, line 1, “tray” is misspelled. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (4,170,301). Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight (3,342,329). Each discloses a die cut tray insert (13; 11; respectively) comprising a first face (one 49; 14) and a second face (opposing 49; 16) opposite and parallel to the first face, first and second assemblies (vertical halves of 13’; 29 and 31) secured to the first and second faces and configured to swing between an open position and a closed position such that a pot associated with a live sample is secured on two sides when the first and second assemblies are in the closed position, and a third face (39; 13) and a fourth face (59; 15), perpendicular to the first and second . 
As to claim 2, each discloses the first and second assemblies (vertical halves of 13’; 29 and 31) configured to prevent a pot and live sample positioned therein from at least one of moving and tipping over during shipping.
As to claim 5, Jones et al. disclose the die cut tray insert comprises a notch or slot (in edge of 43’ or 45’) such that a main stalk of the live sample in the pot may slide through the notch or slot. 
As to claim 6, Jones et al. disclose a finger hole (53) at an intersection of two faces. 
As to claim 7, each discloses the insert comprising corrugated fiberboard or corrugated paperboard. 

Claims 8, 12, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (4,170,301). Claims 8, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight (3,342,329). Each discloses a die cut tray insert (13; 11) as described above, and a receptacle (11; 1) and a partition set (additional insert 13 of Figure 1; second insert 11 of Figure 7) so as to collectively define a container system. 

As to claim 15, each discloses the first and second assemblies (vertical halves of 13’; 29 and 31) configured to prevent a pot and live sample positioned therein from at least one of moving and tipping over during shipping.
As to claim 18, Jones et al. disclose the die cut tray insert comprises a notch or slot (in edge of 43’ or 45’) such that a main stalk of the live sample in the pot may slide through the notch or slot. 
As to claim 19, Jones et al. disclose a finger hole (53) at an intersection of two faces. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Jones et al. and Knight in view of CN 204137592. Jones et al. and Knight do not disclose a gift box configured in some vague manner in combination with a flower pot. However, CN 204137592 discloses a gift box combined with a flower pot (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flower pot and receptacle combination of either one of Jones et al. and Knight with an intervening gift box as part of the flower pot in the manner of CN 204137592 inside the receptacle as claimed, as such a modification would predictably allow shipping of a floral pot as a gift box to its intended destination.   
As to claim 11, Jones et al. and Knight each disclose the insert comprising corrugated fiberboard or corrugated paperboard. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Jones et al. and Knight in view of Alonso et al. (5,029,708). Jones et al. and Knight do not disclose holes in a pot container for carrying. However, Alonso et al. disclose it . 
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Jones et al. and Knight. The particular dimensioning would merely be a change in size relative to the claimed structural arrangement. A change in size is generally recognized as being within the level of ordinary skill in the art.

Claims 3, 10 and 16 would each be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Dependent claims 4 and 17 would also then be allowable.  

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG